Exhibit 10.5

 

FORM OF EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

This Agreement (“Agreement”) is executed in duplicate as <<Grant Date>>, (the
“Grant Date”) between Marriott International, Inc. (“Company”), and «Fname»
«Lname» (“Employee”).

 

In accordance with Article 10 of the Company’s 2002 Comprehensive Stock and Cash
Incentive Plan (“Plan”), as amended, relating to Other Share-Based Awards, the
Company has authorized this option Agreement.

 

Now, THEREFORE, it is agreed as follows:

 

1. Prospectus. The Employee has been provided with, and hereby acknowledges
receipt of, a Prospectus for the Plan dated <<Date>>, which contains, among
other things, a detailed description of the share-based award provisions of the
Plan.

 

2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Compensation Policy Committee of the Company’s Board
of Directors (the “Committee”) or its delegate with regard to any question
arising hereunder or under the Plan shall be binding and conclusive. The options
granted pursuant to this Agreement are not intended to qualify as “incentive
stock options” within the meaning of Section 422 of the Internal Revenue Code.

 

3. Grant of Options. The Company hereby grants to the Employee as of the Grant
Date this option (the “Option”) to purchase «Grant» shares of the Company’s
Common Stock (the “Option Shares”), subject to the terms and conditions of the
Plan, the Employee’s acceptance of this Agreement and satisfaction of the tax
provisions of the Company’s International Assignment Policy (“IAP”), if
applicable.

 

4. Purchase Price. Subject to Paragraph 12 hereof, the purchase price per share
of the Option Shares is <<Option Price>> (the “Option Price”).

 

5. Waiting Period and Exercise Dates. The Option Shares may not be purchased
during the one-year period following the Grant Date (the “waiting period”).
Following the waiting period, the Option Shares may be purchased in accordance
with the following schedule: 25% of the Option Shares commencing at the end of
the waiting period, and an additional 25% of the Option Shares commencing on
each of the second, third and fourth one-year anniversaries of the Grant Date.
To the extent that the Option to purchase Option Shares is not exercised by the
Employee when it becomes initially exercisable, the Option shall not expire but
shall be carried forward and shall be exercisable at any time thereafter;
provided, however, that the Option shall not be exercisable after the expiration
of ten (10) years from the Grant Date or sooner as set forth in paragraph 9, if
applicable. Exercise of the Option shall not be dependent upon the prior or
sequential exercise of any other options heretofore granted to Employee by the
Company. Except as provided in Article VI of the Plan and Paragraph 9 below, the
Option may not be exercised at any time unless the Employee shall then be an
employee of the Company or a subsidiary.

 

6. Method of Exercising Option. In order to exercise the Option, the person
entitled to exercise the Option must provide a signed written notice to the
Company stating the number of Option Shares with respect to which the Option is
being exercised. Upon receipt of such notice, the Company will advise the person
exercising the Option of the amount of withholding taxes to be paid under
Federal and, where applicable, state and local law resulting from such exercise.
The Option may be exercised by (a) payment of the Option Price for the Option
Shares being purchased in accordance with procedures established by the
Committee, (b) making provision for the satisfaction of the applicable
withholding taxes, and (c) an undertaking to furnish and execute such documents
as the Company deems necessary (i) to evidence such exercise, and (ii) to
determine whether registration is then required to comply with the Securities
Act of 1933 or any other law. Upon payment of the Option Price and provision for
the satisfaction of the withholding taxes, the Company shall, without transfer
or issue tax to the person exercising the Option, either cause delivery to such
person of a share certificate or other evidence of the Option Shares purchased
or provide confirmation from the transfer agent for the common stock of the
Company that said transfer agent is holding shares for the account of such
person in a certificateless account. Payment of the purchase price may be made
by delivery of shares of the Company’s Common Stock held by the Employee for at
least six months prior to the delivery. Pursuant to procedures, if any, that may
be adopted by the Committee or its delegate, the exercise of the Option may be
by any other means that the Committee determines to be consistent with the
Plan’s purpose and applicable law.

 

7. Rights as a Shareholder. The Employee shall have no rights as a shareholder
with respect to any Option Shares covered by the Option granted hereby until the
date of issuance of a stock certificate or confirmation of the acquisition of
such Option Shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to the date of issuance.



--------------------------------------------------------------------------------

8. Non-Assignability. The Option shall not be assignable or transferable by the
Employee except by will or by the laws of descent and distribution. During the
Employee’s lifetime, the Option may be exercised only by the Employee or, in the
event of incompetence, by the Employee’s legally appointed guardian.

 

9. Effect of Termination of Employment or Death. If the Employee goes on leave
of absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company or a Subsidiary for any reason except death, the portion of the
Option which is unexercisable on the date on which the Employee ceased to be an
Employee or has been on a leave of absence for over twelve months (except a
leave of absence approved by the Board or Committee) shall expire on such date
and any unexercised portion of the Options which was otherwise exercisable on
such date shall expire at the earlier of (i) the expiration of this Option in
accordance with the term for which the Option was granted, or (ii) three months
(one year in the case of termination by reason of Disability of the Employee
under the terms of the Plan) from such date, except in the case of an Employee
who is an “Approved Retiree” as defined below. If Employee is an Approved
Retiree, then the Option shall expire at the sooner to occur of, (i) the
expiration of such option in accordance with its original term, (ii) the
expiration of five years from the date of retirement, or (iii) with respect to
Options granted less than one year before the date the Approved Retiree retires,
such retirement date, except not with respect to that portion of the Options
equal to such number of shares multiplied by the ratio of (a) the number of days
between the Grant Date and the retirement date inclusive, over (b) the number of
days on and after the Grant Date and before the first anniversary of the Grant
Date. In the event of the death of Employee without Approved Retiree status
during the three month period following termination of employment or a leave of
absence over twelve months (except a leave of absence approved by the Board or
Committee), the Option shall be exercisable by the Employee’s personal
representative, heirs or legatees to the same extent and during the same period
that the Employee could have exercised the Option if the Employee had not died.
In the event of the death of Employee while an employee or while an Approved
Retiree, the Option (if the waiting period has elapsed) shall be exercisable in
its entirety by the Employee’s personal representatives, heirs or legatees at
any time prior to the expiration of one year from the date of the death of the
Employee, but in no event after the term for which the Option was granted. For
purposes of this Agreement, an “Approved Retiree” is any optionee who
(i) terminates employment by reason of a Disability, or (ii) (A) retires from
employment with the Company with the specific approval of the Committee on or
after such date on which the optionee has attained age 55 and completed 10 Years
of Service, and (B) has entered into and has not breached an agreement to
refrain from Engaging in Competition in form and substance satisfactory to the
Committee; and if the Committee subsequently determines, in its sole discretion,
that an Approved Retiree has violated the provisions of the Agreement to refrain
from Engaging in Competition, or has engaged in willful acts or omissions or
acts or omissions of gross negligence that are or potentially are injurious to
the Company’s operations, financial condition or business reputation, such
Approved Retiree shall have ninety (90) days from the date of such finding
within which to exercise any Options or portions thereof which are exercisable
on such date, and any Options or portions thereof which are not exercised within
such ninety (90) day period shall expire and any Options or portion thereof
which are not exercisable on such date shall be cancelled on such date.

 

10. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee’s personal information (such as Employee’s name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company’s service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Exercise Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee’s personal information is collected from the following
sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

 

2



--------------------------------------------------------------------------------

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

 

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee may access Employee’s personal information to verify its accuracy and
update Employee’s information by contacting Employee’s local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.
By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.

 

11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

 

12. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the Option or limit the remaining term over which this Option may be
exercised.

 

13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the Option or the purchase or
issuance of Option Shares thereunder under certain circumstances. Any delay
caused thereby shall in no way affect the date of termination of the Option.

 

14. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Option shall adversely affect in any material
way the Option without the written consent of the Employee.

 

15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to the Employee, may be delivered
personally or mailed to the Employee at his or her address on the records of the
Company.

 

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of the Employee.

 

3



--------------------------------------------------------------------------------

17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company or of any subsidiary to
terminate the Employee’s employment at any time, with or without cause, or to
increase or decrease the Employee’s compensation from the rate of compensation
in existence at the time this Agreement is executed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

MARRIOTT INTERNATIONAL, INC.   EMPLOYEE        

 

--------------------------------------------------------------------------------

        Employee Name (Please Print) By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Executive Vice President, Human Resources   Employee Social Security Number
(Please Print)        

 

--------------------------------------------------------------------------------

        Employee Signature

 

4